Citation Nr: 1433801	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-39 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned in November 2010; a transcript of the hearing is of record.

In April 2011, the Board granted service connection for tinnitus and remanded the Veteran's claims for service connection for a sleep disorder and bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.  

The issues of entitlement to service connection for right and left knee, and right ankle disabilities have been certified to the Board; however, these issues are deferred pending a Board videoconference hearing scheduled in September 2014.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea did not manifest in service, is unrelated to service or a disease or injury of service origin, and is not proximately due to or aggravated by service-connected tinnitus.  

2.  The Veteran's pre-existing left ear hearing loss (noted on entrance examination) did not increase in disability during service.

3.  The Veteran's current bilateral hearing loss disability for VA purposes was not incurred in or aggravated by service; did not manifest to a compensable degree within one year of separation from service; and the preponderance of the most probative evidence reflects that it is not attributable to service.  


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by service and is not proximately due to or aggravated by service-connected tinnitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by a March 2008 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to initial adjudication of the claims in June 2008.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs).  The Veteran did not identify any post-service treatment records; however, he submitted private medical records from Drs. L.I. and W.P., which have been associated with his claims file.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for an equitable resolution of the claims have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  

The Board remanded the claims for additional development in April 2011.  Specifically, the Board directed the AOJ to schedule the Veteran for VA examinations in conjunction with the Veteran's claimed sleep disorder and bilateral hearing loss.  These examinations were conducted in July 2011.  The VA examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted appropriate examinations, reported relevant findings, and provided medical opinions with rationale.  As such, the Board finds that the VA examinations, along with the other evidence of record, are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board also finds that the AOJ substantially complied with the Board's April 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in November 2010.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Additionally, as noted above, the Board remanded these two issues in April 2011 for development of evidence to assist the Veteran with his appeal.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

II.  Merits of the Claims

The Veteran asserts that his sleep disorder is related to his military service, to include exposure to vehicle exhaust fumes while working in the motor pool.  
See Board Hearing Transcript (Tr.) at 8.  Alternatively he claims that his sleep disorder is caused or aggravated by his service-connected tinnitus.  Id. at 7.  He asserts that his bilateral hearing loss is related to in-service noise exposure from vehicle engines and weapons fire.  Id. at 2-3.  As explained below, after careful consideration of the record, the Board finds that the preponderance of the more probative evidence weighs against these issues.

A.  Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (i.e., sensorineural hearing loss), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006, and are applicable to this claim.  With respect to aggravation, the baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  The Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  In other words, there must be a permanent worsening beyond natural progression rather than temporary or intermittent flare-ups.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

B.  Obstructive Sleep Apnea

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to a sleep disorder.  At his July 1968 separation examination, his lungs, chest, mouth, and throat were clinically normal and he denied having or having had frequent trouble sleeping.

During the November 2010 Board hearing, the Veteran testified that he woke up a lot at night and the doctors told him it was from lack of oxygen.  See Board Hearing Tr. at 6.  He said he also had trouble falling asleep and staying asleep because of his tinnitus.  Id. at 7.  His also testified that he thought his sleep disorder could be related to the exhaust fumes he was exposed to while working as a mechanic during service.  Id. at 7-8.  He said that he could not remember when he began having sleep problems, but that he had been snoring for a long time and that it got worse in the past four or five years.  Id. at 9-10.

During the July 2011 VA examination, the Veteran reported that he began using a continuous positive airway pressure (CPAP) machine in 2004, after being told that he stopped breathing during his sleep.  He denied any other respiratory problems.  The physical examination was unremarkable.  The examiner diagnosed the Veteran with obstructive sleep apnea based on his reported medical history, which the examiner found credible.  The examiner opined that the Veteran's sleep apnea was less likely than not related to service or proximately due to or aggravated by service-connected tinnitus.  As rationale, the examiner noted that the service medical records disclosed no symptoms consistent a sleep disorder.  She also noted that tinnitus and sleep apnea are two entirely separate and distinct diagnoses which are not related clinically, anatomically, or physiologically.  A review of the studies published in peer-reviewed journals did not disclose an increased incidence of sleep apnea in persons with tinnitus or a causal relationship between the two disorders.  

In this case, the Veteran has demonstrated that he has a current disability - obstructive sleep apnea.  The lay and medical evidence does not indicate that obstructive sleep apnea manifested in service; however, he has presented competent and credible testimony that he was exposed to exhaust fumes during service.  In addition, the record demonstrates that he is service connected for tinnitus.  The remaining questions are whether the Veteran's sleep apnea is: a) related to the exhaust fumes during service; b) proximately due to tinnitus; or c) aggravated by tinnitus.

Initially, the Board notes that the Veteran could not remember when his sleep apnea manifested.  He reported to the July 2011 VA examiner that he began using a CPAP machine in 2004, which is consistent with his November 2010 testimony that his symptoms became worse four or five years prior to the hearing.  Hence, the weight of the evidence suggests that sleep apnea was diagnosed sometime around 2004 - over 35 years after separation from active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but negative clinical findings and a denial of symptoms at separation followed by a time gap of over 35 years.  

Moreover, the only competent and probative evidence on the question of nexus weighs against the claim for service connection.  The Board finds the July 2011 VA examiner's opinions especially probative.  The examiner reviewed the claims file, considered the Veteran's assertions, and provided rationale for her opinions.  She opined that the Veteran's sleep apnea was not related to his military service, and was not proximately due to or aggravated by his tinnitus.  This is consistent with the underlying medical and lay evidence and there are no medical opinions to the contrary.  These factors make the foregoing opinion probative medical evidence that weighs against this issue.

The Board has also carefully considered the Veteran's lay statements attributing his current sleep apnea to service and his service-connected tinnitus.  The Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to relate his current sleep apnea to service that occurred over 45 years ago or to his service-connected tinnitus.  Because sleep apnea involves the specialized respiratory system, an inquiry regarding nexus is within the province of trained medical professionals as it involves complex medical issues that go beyond a simple and immediately observable cause-and-effect relationship.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for obstructive sleep apnea.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Bilateral Hearing Loss

Initially, the Board notes that there are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service does not necessarily preclude service connection.  
See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  

At the time of the Veteran's February 1966 induction examination, pure tone thresholds, in decibels, were noted as follows: 




HERTZ


For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
15 (30)
10 (20)
10 (20)
---
10 (15)
LEFT
25 (40)
15 (25)
15 (25)
---
15 (20)

The induction examination report indicates the Veteran's ears were clinically normal; however, it was noted that he had left ear hearing loss.  The "summary of defects and diseases" section (#71) reflects "hearing loss left ear" and his physical profile notes a "2" under the column "H" for hearing.  See McIntosh v. Brown, 
4 Vet. App. 553, 555 (1993) (noting that PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation and a rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments, but ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given).  On the corresponding report of medical history, the Veteran denied having or having had hearing loss.  Subsequent service treatment records are unremarkable for any complaints, treatment, or diagnoses related to hearing loss.  

At the time of the Veteran's July 1968 separation examination, puretone thresholds, in decibels, were noted as follows (in ISO units): 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
0
--
10
LEFT
5
5
5
--
15

The separation examination report indicates the Veteran's ears were clinically normal and no hearing loss was noted.  The physical profile reflects a "1" under the "H" column for hearing.  On the corresponding report of medical history, the Veteran denied having or having had hearing loss.  

In this case, the Veteran has met the first and second elements required to establish service connection - a current disability and an in-service injury.  The evidence shows that he currently has hearing loss that meets the threshold requirements under 38 C.F.R. § 3.385.  See July 2011 VA examination.  He also has provided competent and credible testimony that he was exposed to hazardous noise from weapons fire and from vehicle engines while working as a mechanic in the motor pool during service.  See Board Hearing Tr. 2-3; see also, 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration shall be given to the places, types, and circumstances of a veteran's service).  

As to the question of whether hearing loss was incurred coincident with or aggravated in service, the Board notes that the 1966 induction examination results indicate that the Veteran's hearing was not within normal limits at 500 Hertz bilaterally, and at 1000 and 2000 Hertz for the left ear.  See Hensley, supra.  Moreover, the Veteran had left ear hearing loss that was noted at induction 
(40 decibels (ISO) at 500 Hertz).  If accurate, these findings indicate that the Veteran had some degree of hearing loss that pre-existed service and aggravation of this pre-existing condition would need to be shown.  See 38 C.F.R. §§ 3.303(a); 3.306.  

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 (West 2002) applies.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  In such claims the veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153 ) (emphasis added).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2013).

The only other audiometric testing conducted during service - at the Veteran's 1968 separation examination - showed that puretone thresholds were normal and either stayed the same or actually improved.  During the Board hearing, the Veteran testified that "it seemed like [his hearing] got worse as [he] went on."  See Board Hearing Tr. at 3.  However, the Veteran denied having hearing loss at induction and separation.  The Board finds his more recent assertions of aggravation not credible as they are inconsistent with the contemporaneous medical and lay evidence.  Assuming there was some level of hearing loss that preexisted service, an increase in disability was not shown during service and there is otherwise no credible evidence of aggravation.  See 38 C.F.R. § 3.303(a).  

The evidence also does not establish that bilateral hearing loss manifested to a compensable degree within one year of separation from active service.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also does not find that there was a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity during service or within the one-year presumptive period.  See 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1337.  Hence, the remaining question is whether there is a causal relationship or nexus between the Veteran's current bilateral hearing loss and in-service noise exposure.  See 38 C.F.R. § 3.303(d).  As to this issue, the Board recognizes that there are conflicting medical opinions of record; however, for the reasons explained below, the Board finds that the July 2011 VA examiner's opinion is probative and carries the most weight.

Under such circumstances, the Board's duty is to assess the probative value of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  Accordingly, in determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  A VA examiner, however, need not discuss each piece of favorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative weight of a medical opinion comes from its reasoning, and the lack of discussion as to how the medical conclusions were arrived at prevents a proper assessment of whether those conclusions were based on a sufficient evidentiary basis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Horn v. Shinseki, 
25 Vet. App. 231, 241-42 (2012).  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  However, a VA examination is not nonprobative simply because the opinion does not "explicitly lay out the examiner's journey from the facts to a conclusion."  Monzingo, 26 Vet. App. at 106.  Rather, the VA examination report "must be read as a whole" to determine the examiner's rationale.  Id.  Consequently, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  Id.  

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

Here, the evidence in favor of the Veteran's claim consists of the private medical opinions provided by Drs. L.I. and W.P.

In a July 2008 letter, Dr. L.I. stated that the Veteran had a history of hearing loss that began while serving in the United States Army; that he reported he was exposed to tank engine noise; and that he felt this exposure caused hearing loss.  He did not report a history of noise exposure outside of military service.  Dr. L.I. opined that "[a]fter reviewing the [V]eteran's service history it is just as likely as not that some of the [V]eterans [sic] hearing loss and tinnitus are associated with his exposure to hazardous noise while in the service."  The Board finds the opinion lacks probative value for several reasons.  A review of the service treatment records does not indicate that hearing loss began during active service - contrary to was reported by the Veteran.  A medical opinion can be no better than the facts alleged by the Veteran and an opinion based on an inaccurate (or, unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, Dr. L.I. did not provide any rationale for her opinion; it was a bare conclusion.   For these reasons, the Board finds Dr. L.I.'s opinion lacks probative value.

In October 2009, Dr. W.P provided two letters in support of the Veteran's claim.  He stated that the Veteran "sustained multiple traumas to his ears during service" and that he "has had problems ever since."  He opined that that "[i]t is my opinion that loud noises and guns definitely cause his tinnitus and hearing difficulty."  It is unclear whether the Dr. W.P. based his opinion on a full medical history.  There was no reference to the audiometric examinations during service, the fact that the Veteran denied having hearing loss in service, the fact that in later statements he attributed his hearing loss mostly to vehicle engine noise, or the fact that there is no evidence of direct trauma to the ears during service.  Rather, his ears were clinically normal upon objective testing in July 1968.  Again, an opinion is only as probative as the facts upon which it was based.  Here, it is apparent that Dr. W.P. based his opinion on very limited information and information that was not entirely accurate.  Moreover, he provided no rationale for his opinion.  For these reasons, the Board finds that Dr. W.P.'s opinion also lacks probative value.

The evidence weighing against the Veteran's claim consists of the opinions provided by the September 2008 and July 2011 VA examiners.  The Board notes that an examination was also conducted in June 2008, but the examiner indicated that the results were physiologically impossible, inconsistent, and could not provide the basis for a diagnosis or etiology opinion without resorting to speculation.  Based on the analysis noted by the June 2008 audiologist, the Board finds this evidence is not relevant to the question of nexus to service and it will be discussed no further.

The Veteran was reexamined in September 2008.  The examiner noted the Veteran's exposure to diesel trucks, air compressors, and impact tools during service.  The examiner reviewed the audiometric testing conducted during service and noted that there was no hearing loss present at any frequency in either ear.  Therefore, she opined that Veteran's hearing loss was not related to military service.  The Veteran argued that the examiner was biased; however, there is no indication of this from the examination report.  She did note that the Veteran was difficult to test, required repeat instructions, and that great care was taken.  The Board does note that the examiner's conclusion that there was no hearing loss present at any frequency in either ear during service was not explained in light of the fact that the 1966 induction examination noted left ear hearing loss.  For this reason, the Board finds that the September 2008 VA examiner's opinion lacks probative value and it is given less weight.  

Another VA examination was conducted in July 2011.  The examiner reviewed the claims file, including the audiometric test results during service, and noted that the threshold values were better at discharge and within normal limits.  For these reasons, she opined that it was "less likely than not that current threshold values are secondary to acoustic trauma in the military."  Although the examiner did not convert the 1966 induction examination results from ASA to ISO units, the Board does not find that this invalidates her opinion.  Her opinion was based on the fact that threshold values were better at discharge and within normal limits.  This is true regardless of whether the results are converted into ISO units.  It is clear in this instance, that the examiner reviewed the claims file, which included the Veteran's lay testimony and assertions.  Unlike the private physicians' opinions, the July 2011 VA examiner's opinion is consistent with the underlying contemporaneous medical and lay evidence.  For these reasons, the Board finds that it has significant probative value and it is afforded much weight.  

The Board has also considered the Veteran's lay contentions that his current bilateral hearing loss is a result of his military service.  In the instant case, however, the Board finds that although the Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise, he is not competent to relate his current bilateral hearing loss to in-service noise exposure that occurred more than 45 years ago.  This particular inquiry regarding hearing loss, which includes diagnostic testing administered by persons with the requisite training, is within the province of trained medical professionals (such as, here, an audiologist).  

For all the foregoing reasons, the Board finds that the claim of entitlement to service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected tinnitus, is denied.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


